Citation Nr: 1135070	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for the claimed loss of feeling of the left side of the forehead, to include as secondary to a service-connected disability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Samadani, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the RO.

The Veteran recently submitted additional evidence to the Board.  In an August 2011 Informal Hearing Presentation (IHP), the Veteran's representative, on behalf of the Veteran waived initial RO jurisdiction of this evidence.  The Board accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 

The issue of service connection for traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.

2.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a loss of feeling involving the left forehead region after sustaining shell fragment wound trauma.  

3.  The claimed loss of feeling of the left side of the forehead is shown as likely as not to be due to the documented injury suffered when the Veteran was wounded during combat with the enemy in the Republic of Vietnam.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by loss of feeling of the left side of the head is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in April 2006.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letter mailed in April 2006.  Therefore, the duty to assist has been met.

In developing his claim, VA obtained the Veteran's service treatment records (STRs), and VA treatment records.  In addition, VA examinations were provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.

The Board also finds that there was substantial compliance with the November 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In particular, the Board directed the RO to send the Veteran a letter asking the Veteran to identify any health care providers having treatment records pertinent to his claim.  This was accomplished by a November 2010 letter.

The November 2010 remand also instructed the RO to schedule the Veteran for a VA examination to offer an opinion as to whether the Veteran had a current disability manifested by numbness and tingling of the left side of the head, and if so, whether it was at least as likely as not related to the Veteran's period of active service on any basis, to include verified shrapnel injuries or proximately due to or the result of the service-connected shrapnel wound scar of the forehead or headaches.  This was accomplished in January 2011.

As will be discussed, the Board finds that the January 2011 examination was adequate.  The examiner acknowledged in the examination report the Veteran's description of how long he has experienced numbness on the left side of his head.  A thorough examination was conducted and the examiner provided reasons and basis for all of his conclusions.  Therefore, the Board does not find that a remand is necessary to comply with the November 2010 Remand.  

As there has been substantial compliance with all directed action, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board).

In conclusion, because all duties to notify and assist have been satisfied, the Board will proceed with consideration of the merits of the appeal.


II.  Entitlement to service connection for claimed loss of feeling of the left side of the head.

The Veteran asserts that he has a loss of feeling on the left side of the head as the residual of an in-service injury when his truck struck an anti-tank mine and he suffered a concussion after being thrown 40 to 50 feet.

The service treatment records corroborate the Veteran's statements that his truck ran over a mine during service and that he was thrown 40 feet and rendered unconscious.  He had amnesia following the incident, but his memory returned.  He underwent procedures to remove shrapnel.  Following the incident, an October 1968 service treatment record noted the Veteran's complaints of light headedness and headaches.  There was an area of numbness over the "right frontal area" of the scalp, but he was asymptomatic otherwise.  

Significantly, on examination in October 1969, the examiner noted that the Veteran had dysesthesia of a small area close to the midline in the left frontal area.  

The October 1968 Report of Medical History notes the Veteran's complaints of headaches and dizziness secondary to trauma, but no numbness was noted.  The Veteran also reported having loss of memory and being rendered unconscious after the incident.  

The October 1968 Separation examination noted an injury to the left forehead causing headaches and lightheadedness.

Following service, there is no treatment for numbness of the left side of the Veteran's head.  

In January 1969, a VA examination was conducted.  The examiner diagnosed the Veteran with a slightly disfiguring scar over the left eyebrow.  No numbness of the head was noted.  

A November 1969 VA examination noted a nondisfiguring scar over the left eyebrow, but the Veteran's cranial nerves were normal.  The Romberg test was negative.  His reflexes were normal.  There was no ataxia. 

In connection with his present claim, the Veteran underwent a VA Neurologic Disorder examination in April 2006.  The examination specifically focused on the service-connected headache disorder.  

Also in April 2006, the Veteran was afforded a cranial nerve examination.  The claims file was reviewed.  The assessment showed some decrease in hearing, bilaterally, involving cranial nerve VIII; the examination noted that his vision, visual fields, extraocular muscles, and papillary light reflex were all in intact.  

There was no facial asymmetry or weakness.  The trigeminal nerve was intact (motor and sensory).  There was no nystagmus.  The palate was upgoing.  Trapezius muscles were 5/5, bilaterally.  Tongue was in the midline.  

The Veteran had no complaints referable to his smell or taste.  He complained of numbness and tingling on the left lateral side of his head, which was nontender to palpation.  This did not fit into the cranial nerve distribution, and there was no objective sensory deficit.  It was also nonradiating.  He had no complaint of any pain in his face that could be secondary to trigeminal neuralgia or related to any of his cranial nerves.  

The examiner opined that the complaint of numbness or tingling was not caused by or the result of or exacerbated by any cranial nerve type of injury.  

The Veteran received another VA examination referable to the brain and spinal cord in April 2006.  He reported having continuous numbness or tingling on the left aspect of his head with intermittent worsening.  This was not painful, but was annoying to the Veteran.  

The Veteran denied having weakness, numbness or tingling other than on the head.  He did not drop objects, trip while walking or lose balance.  There was no coordination disturbance or trouble with this thought processes.  

The Veteran denied having seizures or flare-ups other than the numbness, tingling on the side of his head, which was related to his injury that he suffered in service.  He described it as an annoyance.

Upon examination, the Veteran had no tenderness on palpation of his head or decrease in sensation to pinprick in the C2-C3 distribution of his head.  His sensory examination was normal to light touch, pinprick, vibration sense and joint position sense throughout.  

There was no motor or sensory impairment of any particular affected nerve.  The examiner noted that there were no diagnostic or clinical tests regarding any head CT, MRI or spinal cord CT or MRI; however, it was not necessary to conduct these tests based on his current examination.  

The examiner concluded that, because there was no specific condition associated with brain or spinal cord injury, his injury in Vietnam did not cause any type of brain or spinal cord related problems.

The Veteran was afforded another VA examination in January 2011.  The Veteran reported having numbness and "a sort of awareness and weirdness" of the left head.  He described it as a tightness at times.   He denied tingling.  He reported that he first noticed it after he left the service in 1968 but that it probably started before that in 1967.  He was noted to have had a shrapnel injury above the left brow during service following an incident when he lost consciousness.  

The Veteran described the numbness as occurring just to the left of the midline in his front scalp, posterior to the hairline.  It occasionally radiates down to his left temple. It was intermittent initially, but was now constant.  It was not associated with other neurologic signs or symptoms, specifically headaches.  

The Veteran noted that he had never sought medical treatment for this numbness that did not interfere with his daily physical activity.  He described it as an annoyance that occasionally interjected itself into what he was doing and interfered with his concentration.

Upon examination, there was no evidence of aphasia or dysarthria.  There was no facial weakness.  Sensory examination was intact throughout the trigeminal region.  He reported diminished pinprick in the left anterior parasagittal region, but did seem to flinch and pull-away when the pinprick stimulus was applied to that region.  His vibratory sensation is intact, bilaterally.  There was no ataxia, dysmetria or tremor.  

Although the Veteran reported subjective numbness of the left anterior parasagittal region of the scalp, in a nondermatomal fashion, there was no cranial nerve deficits noted and only subjective sensory loss in this region on examination.  The examiner noted that that there was no documentation in the claims file or elsewhere, other than his own report, which suggested that the numbness was related in any way to an event in service.  

The examiner concluded that the Veteran had no current disability manifested by his numbness.  It seemed unlikely that his symptoms were related to the shrapnel wound over the left eyebrow since the shrapnel wound of the forehead was within the trigeminal sensory region and his current numbness was not.  Also, the examiner opined that there were no associations of this numbness with his headaches.  

Based upon a careful review of the evidence, the Board finds that the evidence to be relative equipoise in showing that the Veteran as likely as not is experiencing a loss of feeling involving the left side for the forehead that began in service after he sustained a shell fragment wound injury in combat in the Republic of Vietnam.

The Veteran is shown currently to have subjective complaints of loss of feeling involving the left side of the forehead that he relates to the documented injury in service.  To this extent, his lay assertions are found to be confirmed by medical evidence from his period of active service.  

While the recent VA examination found that there was no current numbness that could be related to the injury in service, the Veteran did reported having diminished pinprick in the left anterior parasagittal region.   This complaint is found to be consistent with the findings identified during service.  

Thus, the Board finds that the Veteran's assertions are credible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess the credibility and weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for loss of feeling of the left side of the forehead is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


